Case 2:15-cr-00008-LGW-BWC Document 945 Filed 09/24/20 Page 1 of 3




                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By casbell at 9:42 am, Sep 24, 2020
Case 2:15-cr-00008-LGW-BWC Document 945 Filed 09/24/20 Page 2 of 3
Case 2:15-cr-00008-LGW-BWC Document 945 Filed 09/24/20 Page 3 of 3
